internal_revenue_service department of the treasury number release date index number washington dc person to contact gerard traficanti id telephone number refer reply to cc intl plr-117414-00 date date legend taxpayer entity tax years ended tax_year ended outside accountants dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the election agreement and annual certification as described in sec_1_1503-2 for the tax years ended and the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process during the tax_year ended taxpayer acquired a majority interest in entity entity is a separate_unit described in sec_1_1503-2 taxpayer prepares the u s federal consolidated_income_tax_return and all applicable elections agreements and statements for itself and its subsidiaries and employs its outside accountants to review the tax returns during the tax years ended and entity incurred losses and taxpayer deducted the losses in its u s income_tax return taxpayer however inadvertently failed to include the election agreement and certification required by sec_1_1503-2 with its tax returns as taxpayer was unaware of the necessity to file these statements in connection with the review of taxpayer’s tax_return for tax_year ended outside accountants discovered that the elections agreements and certifications had not been filed for the previous three years taxpayer is requesting relief prior to the irs discovering the failure_to_file the elections agreements and certifications sec_301 -1 b defines a regulatory election as an election whose due plr-117414-00 date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 prescribes the due_date for filing the election agreement and annual certification therefore the statements satisfy the definition of a regulatory election as defined in sec_301_9100-1 accordingly the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the rules set forth in sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election agreement and annual certification as described in sec_1_1503-2 for the tax years ended and the granting of an extension of time to file the elections agreements and annual certifications for the tax years ended is not a determination that taxpayer is otherwise eligible to make the elections sec_301 -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the filing of the elections agreements and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other authorized representative sincerely s allen goldstein reviewer office of the associate chief_counsel international
